                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA



 UNITED STATES OF AMERICA,                           No. 2:20-CR-00242-KJM-003

                     Plaintiff,

         v.                                          ORDER FOR RELEASE OF PERSON
                                                     IN CUSTODY
 IVAN MIRANDA-RIVERA,

                     Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release IVAN MIRANDA-RIVERA;

Case No. 2:20-CR-00242-KJM-003, from custody for the following reasons:

        __ Release on Personal Recognizance

        _X_ Bail Posted in the Sum of $103,000 as provided by

        the Orders at ECF No. 36 and 43.1

        _X_     (Other): The defendant shall be released on Friday, 6/4/2021 at 8:00 AM,

        to the custody of Irma Silva Mendoza, and must immediately report to the front of

        the Robert T. Matsui United States Courthouse for the installation of location

        monitoring equipment and then be transported by Ms. Mendoza directly to the

        residence in Eureka, California approved by the court.



Issued at Sacramento, California on 6/3/21, at 7:17 p.m.




1
  The court relies on counsel’s representation that the 2006 Nissan title has been surrendered and
delivered to the Clerk’s Office via UPS; counsel has provided a UPS tracking number that corresponds to
a package that UPS reports has been delivered to the Clerk’s Office. The court assumes the title will be
located by court staff once the Clerk’s Office reopens in the morning.
